Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This reason for allowance is in response to RCE filed 11/29/2021. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian C. Kunzler on 02/10/2022.

The application has been amended as follows: 
Amendment to the claims:

1. (Currently Amended) A method comprising: 
identifying, at a remote unit, a transmit opportunity n for autonomous uplink ("AUL") transmission, wherein the transmit opportunity n belongs to a semi-persistently scheduled uplink grant that is valid over multiple transmission opportunities, the AUL transmission being associated with a set of eligible Hybrid Automatic Repeat Request ("HARQ") processes; 
identifying, at the remote unit, a timing offset k between reception of an uplink grant and an uplink transmission corresponding to the uplink grant; 
receiving downlink feedback information ("DFI") for the 
determining, at an expiration of a maximum amount of time after reception of the DFI, whether to one of re-transmit the first uplink data and transmit second uplink data in a transport block ("TB") during the transmit opportunity n, wherein: 
said maximum amount of time is k units of time prior to the transmit opportunity n and defines a second transmit opportunity n-k, the k units of time define a minimal amount of time it takes to generate the TB, and 
the maximum amount of time also enables the TB to be generated as late as possible after receipt of the DFI and prior to the transmit opportunity n so that re-transmission of the first uplink data in the TB is not prematurely formed; 
preparing, at the remote unit during the second transmit opportunity n-k, the TB for uplink transmission, wherein: 
preparing the TB comprises generating a first TB that is a re-transmission of the first uplink data based on an indication in the DFI in response to no uplink grant for a 
in response to receiving the uplink grant for a HARQ process from the set of eligible HARQ processes prior to the expiration of the maximum amount of time, preparing the TB comprises generating a second TB  including the second uplink data; and 
transmitting one of the first TB and the second TB during the transmit opportunity n.  

2. (Cancelled)  

3. (Cancelled)  

4. (Previously Presented) The method of claim 1, wherein transmitting the AUL transmission comprises transmitting uplink control information ("UCI") corresponding to the TB, the UCI comprising a hybrid automatic repeat request ("HARQ") process identifier and a new data indicator ("NDI").  

5. (Previously Presented) The method of claim 4, further comprising: 
identifying a reference NDI for the HARQ process identifier, wherein the reference NDI is a latest communicated NDI for the indicated HARQ process; 
determining whether the prepared TB is a retransmission of a latest TB for the HARQ process; 

wherein when the prepared TB is not a retransmission of a latest TB for the HARQ process, then the method includes indicating that the prepared TB is not a retransmission of a latest TB for the identified HARQ process by toggling the NDI in the UCI as compared to the reference NDI.  

6. (Previously Presented) The method of claim 1, further comprising receiving the uplink grant in the second transmit opportunity n-k, the uplink grant comprising a hybrid automatic repeat request ("HA RQ") process identifier and a new data indicator ("NDI"), wherein the HARQ process identifier indicates a HARQ process eligible for AUL transmissions.  

7. (Previously Presented) The method of claim 6, further comprising: identifying a reference NDI for the HARQ process identifier, wherein the reference NDI is a latest communicated NDI for the indicated HARQ process; and comparing the uplink grant NDI to the reference NDI, wherein preparing the TB comprises preparing a retransmission of a latest TB for the HARQ process in response to the uplink grant NDI having a same value as the reference NDI, and wherein preparing the TB comprises preparing a new TB for the HARQ process in response to the uplink grant NDI having a different value than the reference NDI.  



9. (Previously Presented) The method of claim I, wherein the timing offset k is based on a capability of the remote unit.  

10. (Previously Presented) The method of claim 1, wherein the timing offset k is a dynamic value indicated via the uplink grant, wherein preparing the TB further occurs after completing detection of uplink grants in a third transmit opportunity n- kmin, where kmin is a smallest offset that can be indicated by an uplink grant.  

11. (Currently Amended) An apparatus comprising: 
a processor that: 
identifies a transmit opportunity n for autonomous uplink ("AUL") transmission, wherein the transmit opportunity n is a part of a semi- persistently scheduled uplink grant that is valid over multiple transmission opportunities, the AUL transmission being associated with a set of eligible Hybrid Automatic Repeat Request ("HARQ") processes; 
identifies a timing offset k between reception of an uplink grant and an uplink transmission corresponding to the uplink grant, and 
a transceiver that receives downlink feedback information ("DFI") for the 
wherein the processor further: 

said maximum amount of time is k units of time prior to the transmit opportunity n and defines a second transmit opportunity n-k, the k units of time define a minimal amount of time it takes to generate the TB, and the maximum amount of time also enables the TB to be generated as late as possible after receipt of the DFI and prior to the transmit opportunity n so that re- transmission of the first uplink data in the TB is not prematurely formed, and 
prepares, during the second transmit opportunity n-k, the TB for uplink transmission, wherein: 
preparing the TB comprises preparing a first TB that is a re- transmission of the first uplink data based on an indication in the DFI in response to no uplink grant for a HARQ process from the set of eligible HARQ processes being received prior to expiration of the maximum amount of time, and 
in response to receiving the uplink grant for a HARQ process from the set of eligible HARQ processes prior to the expiration of the maximum amount of time, preparing the TB comprises generating a second TB including the second uplink data, 
wherein the transceiver further transmits one of the prepared first TB and the prepared second TB to a mobile communication network during the transmit opportunity n.  



13. (Cancelled)  

14. (Previously Presented) The apparatus of claim 11, wherein transmitting the AUL transmission comprises the transceiver further transmitting uplink control information ("UCI”) corresponding to the TB, the UCI comprising a hybrid automatic repeat request ("HARQ") process identifier and a new data indicator ("NDI").  

15. (Previously Presented) The apparatus of claim 14, wherein the processor further: 
identifies a reference NDI for the HARQ process identifier, wherein the reference NDI is a latest communicated NDI for the indicated HARQ process; 
determines whether the prepared TB is a retransmission of a latest TB for the HARQ process; 
wherein when the prepared TB is a retransmission of a latest TB for the HARQ process, then the processor indicates that the prepared TB is a retransmission of a latest TB for the identified HARQ process by not toggling the NDI in the UCI as compared to the reference NDI; and 
wherein when the prepared TB is a retransmission of a latest TB for the HARQ process, then the processor indicates that the prepared TB is not a retransmission of a latest TB for the identified HARQ process by toggling the NDI in the UCI as compared to the reference NDI.  



17. (Previously Presented) The apparatus of claim 16, wherein the processor further: 
identifies a reference NDI for the HARQ process identifier, wherein the reference NDI is a latest communicated NDI for the indicated HARQ process; and compares the uplink grant NDI to the reference NDI, 
wherein preparing the TB comprises the processor preparing a retransmission of a latest TB for the HARQ process in response to the uplink grant NDI having a same value as the reference NDI, and 
wherein preparing the TB comprises the processor preparing a new TB for the HARQ process in response to the uplink grant NDI having a different value than the reference NDI.  

18. (Previously Presented) The apparatus of claim 11, wherein the timing offset k is a fixed value.  

	19. (Previously Presented) The apparatus of claim 11, wherein the timing offset k is based on a capability of the apparatus.  

min, where kmin is a smallest offset that can be indicated by an uplink grant.  

21. (Cancelled)  

22. (Previously Presented) The method of claim 1, wherein the transit opportunity n is associated with a first HARQ process, wherein completing detection of uplink grants comprises completing monitoring for the uplink grant for the first HARQ process.  

23. (Cancelled)  

24. (Previously Presented) The apparatus of claim 11, wherein the transit opportunity n is associated with a first HARQ process, wherein completing detection of uplink grants comprises completing monitoring for the uplink grant for the first HARQ process.  

25. (New) The method of claim 1, wherein: 
the second TB comprises one of new data for a HARQ processes indicated by the uplink grant and a retransmission of previously transmitted data for the HARQ process indicated by the uplink grant; and 


26. (New) The apparatus of claim 11, wherein: 
the second TB comprises one of new data for a HARQ processes indicated by the uplink grant and a retransmission of previously transmitted data for the HARQ process indicated by the uplink grant; and 
no AUL transmission is made during the transmit opportunity n in response to receiving the uplink grant prior to expiration of the maximum amount of time defining the second transmit opportunity n-k.   

Allowable Subject Matter
Claims 1, 4-10, 22, 25, 11, 14-20, 24, 26 are respectively renumbered as 1-20 are allowed. 

Examiner’s statement of reasons for Allowance
Claims 1, 4-10, 22, 25, 11, 14-20, 24, 26 are respectively renumbered as 1-20 are allowed in view of the reasons argued by applicant remarks filed 11/29/2021, and dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.

Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the claims with proper motivation at or before the time it was effectively filed.
Therefore, claims 1, 4-10, 22, 25, 11, 14-20, 24, 26 are respectively renumbered as 1-20 are hereby allowed in view of applicant remarks filed 11/29/2021 persuasive arguments.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/Primary Examiner, 
Art Unit 2466